DETAILED ACTION
	This Office Action is in response to an RCE, filed 26 September 2022, wherein Claims 21-40 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, with regard to the previous claim rejections under 35 USC 103, have been fully considered and are persuasive. The Examiner respectfully withdraws the previous rejections under 35 USC 103, however, new rejections may be found below as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 21, 28 and 35, these claims recite “the selectable options comprising at least a dynamic membership type, an object ID, and at least a portion of an employee ID; obtaining […] second data generated according to user input configuring at least the dynamic membership type, an object ID, and at least a portion of an employee ID;”. The original disclosure has been reviewed, and the Examiner has determined that the original disclosure would not reasonably convey to one of ordinary skill in the art Applicant had possession of the aforementioned claim limitation. The specification does not recite “dynamic membership type” anywhere within, much less as a selectable option for configuring one or more […]. Additionally, Paragraphs [0033][0044][0228][0389] recite the term “employee” but there is no mention in the disclosure of “at least a portion of an employee ID”, much less as a selectable option for configuring […]. Thus, one of ordinary skill would not reasonably find that the Applicant had possession of the aforementioned claim limitation. 

Claims 22-27, 29-24, and 36-40 inherit the rejections of their parent claims.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McFadden (US 20030126137) and Matsumoto et al. (US 7426540) in view of Castellucci (US 20100175003), and further in view of Littlefield et al. (US 20120240193).

As to Claim 21, McFadden discloses a system (Fig. 1 – Dynamic Group Management System 12) for supporting dynamic membership of teams of users in an organization, the system comprising: a database system (Fig. 1 – Group Database 34 and User Database 32) implemented using a server system comprising one or more hardware processors (Fig. 1 – Hub Computer 14 and Spoke Computers 16), the database system configurable to cause: sending, to a client device, first data capable of being processed to cause display of a user interface at the client device, the user interface comprising one or more selectable options for configuring one or more properties, operators, and/or values of a rule controlling dynamic membership of teams of users in an organization (Figs. 4-5 and Paragraphs [0059]-[0067] describe how a spoke group manager application (first data) is installed on a spoke computer (client) that allows authorized administrators the authority to create groups; Paragraph [0070] describes how the administrators specify group membership rules for a new group through the selection of appropriate values from among a fixed set of available values for each attribute, these selections made through a graphical user interface incorporating various controls for selecting options); obtaining, from the client device, second data generated according to user input configuring the selectable options using the user interface (Fig. 6 and Paragraphs [0068]-[0074] describe the “create group routine 180” in which an administrator specifies group membership rules for a new group using the GUI of the spoke group manager application through which the user is interacting with the dynamic group management system – the group object is instantiated at the Hub thereafter (i.e. Hub obtains the second data)); configuring the rule according to the rule configuration data (Fig. 6 and Paragraphs [0078]-[0082] describe how after the group rules are defined, the group object is instantiated in the Hub); storing or updating, in a database, a specific criterion or criteria identifying at least the configured selectable options associated with the configured rule (Paragraphs [0070[0075] describe how the databases are updated/synchronized when changes are made to the group criterion); detecting one or more changes in user attributes stored in a database, the user attributes identifying characteristics of a plurality of users in the organization (Paragraph [0141] describes the automation aspect of the system – group memberships are automatically adjusted whenever there is any change in attribute types, attribute values, and/or user attributes; See also [0189] for another example); responsive to detecting the one or more changes, processing the configured rule, the processing of the configured rule comprising: determining that one or more of the user attributes satisfies the criterion or criteria, and identifying one or more of the plurality of users as having the one or more user attributes (Fig. 6 and Paragraphs [0078]-[0082] describe how after the group rules are defined, the system filters the LDAP directories in each of the group domains using the membership criterion defined for the group to return identifiers or keys to the matching directory entries; Further, the group object is instantiated in the hub, the hub is populated with the membership domain list, the membership criterion, the group distribution rules, and a list of identifiers for the users that initially satisfy the membership criterion within the specified membership domains);  responsive to identifying the one or more users, dynamically defining membership of a team of users in the organization according to the processed rule, the dynamic defining of the membership of the team of users comprising automatically adding or removing the one or more users to or from the team of users (Fig. 6 and Paragraphs [0078]-[0082] describe how the group object is instantiated in the hub, the hub is populated with the membership domain list, the membership criterion, the group distribution rules, and a list of identifiers for the users that initially satisfy the membership criterion within the specified membership domains).
McFadden discloses various characteristics that define groups for communication amongst the groups of users including by department, interests, skills, and various others ([0004][0005][0009]). McFadden discloses broadcasting messages to the different groups of users ([0189]. However, McFadden does not explicitly disclose the team of users having a plurality of channels, each channel having a respective one of a plurality of topics associated with the team of users, each channel configured to provide one or more of text, audio and video conversations, electronic meetings, or file sharing among the team of users; and broadcasting a communication on one of the channels having a respective topic corresponding to a topic of the communication.
In an analogous art, Matsumoto discloses the team of users having a plurality of channels, each channel having a respective one of a plurality of topics associated with the team of users (Col. 1 L 17-37 and Col. 7 L 37-55 describe an IRC system that contains various channels that each contain a topic, wherein participating users can communicate amongst each other on the channel for the specified topic); and broadcasting a communication on one of the channels having a respective topic corresponding to a topic of the communication (Col. 1 L 17-37 and Col. 7 L 37-55 describe how the IRC system broadcasts messages from IRC clients to other clients within a channel [and it’s associated topic]).
It would have been obvious to one of ordinary skill in the art before the time Applicant’s invention was made to modify the dynamic group system of McFadden, specifically the messaging interface used by group members to communicate, with the IRC chat system, put forth by Matsumoto, specifically the use of channels with associated topics for broadcasting out chat communications.
The suggestion/motivation for doing so would have been to allow users to subscribe to topics they wish to be involved in conversation about. 
McFadden/Matsumoto do not explicitly disclose each channel configured to provide one or more of text, audio and video conversations, electronic meetings, or file sharing among the team of users.
In an analogous art, Castellucci discloses each channel configured to provide one or more of text, audio and video conversations, electronic meetings, or file sharing among the team of users (Paragraphs [0028][0029][0048] disclose a chat interface wherein multiple channels are defined based on a topic content and language – examples of chats that may be exchanged within the chat channels include text, audio/video conferencing, instant messaging, and various others).
It would have been obvious to one of ordinary skill in the art before the time Applicant’s invention was made to modify the group channel messaging interface put forth by McFadden/Matsumoto, to include the various chat mediums disclosed by Castellucci.
The suggestion/motivation for doing so would have been to give the users more freedom in the way they can communicate with the other users on the various channels.
McFadden discloses various attributes including group type (Table 4), user IDs/names ([0032]), and Group IDs ([0108][0111]). McFadden also discloses how administrators define new groups on a UI utilizing selectable options ([0070]). However, McFadden/Matsumoto/Castellucci do not explicitly disclose the selectable options comprising at least a dynamic membership type, an object ID, and at least a portion of an employee ID.
In an analogous art, Littlefield discloses the selectable options comprising at least a dynamic membership type, an object ID, and at least a portion of an employee ID (Figs. 5-6 and Paragraphs [0034][0035][0046] convey an example of a group defining tool on a UI with various selectable options including username, user, title, group name, etc.).
It would have been obvious to one of ordinary skill in the art before the time Applicant’s invention was made to modify the dynamic group creator interface, put forth by McFadden/Matsumoto/Castellucci, specifically the options selectable/presentable to the user, with the teachings of Littlefield, specifically the inclusion of various specific attributes for dynamically creating groups.
The suggestion/motivation for doing so would have been to provide the administrator with more options when defining the group membership criteria.

As to Claim 22, McFadden/Matsumoto/Castellucci/Littlefield disclose wherein the one or more changes in the plurality of user attributes indicates that a user has been added to a group of users (McFadden: Paragraph [0141] describes the automation aspect of the system – group memberships are automatically adjusted whenever there is any change in attribute types, attribute values, and/or user attributes; See also [0189] for another example).

As to Claim 23, McFadden/Matsumoto/Castellucci/Littlefield disclose wherein the one or more changes in the plurality of user attributes indicates that a user has been removed from a group of users (McFadden: Paragraph [0141] describes the automation aspect of the system – group memberships are automatically adjusted whenever there is any change in attribute types, attribute values, and/or user attributes; See also [0189] for another example).

As to Claim 24, McFadden/Matsumoto/Castellucci/Littlefield disclose the database system further configurable to cause: validating one or more properties, operators, and/or values of the rule (McFadden: Abstract, Tables 13 and 16, and Paragraphs [0101][0104][0242][0243]).

As to Claim 25, McFadden/Matsumoto/Castellucci/Littlefield disclose wherein the criterion or criteria specifies that the one or more user attributes starts with a designated string, character, word, phrase or symbol (McFadden: Paragraphs [0030]-[0032]; See also [0003][0005]).

As to Claim 26, McFadden/Matsumoto/Castellucci/Littlefield disclose wherein the channel on which the communication is broadcast is dedicated to a specific topic, department, or project of the organization (McFadden: Paragraphs [0003][0005] and Table 1 describe how groups can be by department and in electronic messaging applications groups may be used to facilitate message distribution to various related individuals including groups defined for the members of a team or project, etc.; [0189] provides an example of a group definition being altered and states that a notification may be sent to owners and delegates of altered groups) (Matsumoto: Col. 1 L 17-37 and Col. 7 L 37-55 describe an IRC system that contains various channels that each contain a topic, wherein participating users can communicate amongst each other on the channel for the specified topic – the IRC system broadcasts messages from IRC clients to other clients within a channel [and it’s associated topic]). Motivation provided above with reference to Claim 21.

As to Claim 27, McFadden/Matsumoto/Castellucci/Littlefield disclose wherein the communication is broadcast via one or more of email, text message, phone call, tweet or post to a feed (McFadden: Paragraphs [0003][0005] and Table 1 describe how groups can be by department and in electronic messaging applications groups may be used to facilitate message distribution to various related individuals including groups defined for the members of a team or project, etc.; See also Figs. 9-10 and Paragraphs [0113]-[0120]).

Claims 28-40 contain all the same elements as Claims 21-27, but in method form and computer program product form (McFadden: Fig. 1 – 54). Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horovitz et al. (US 7644144) discloses a dynamic group membership method for defining groups dynamically.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459